NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0550n.06

                                          No. 21-1164


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 IN RE: FLINT WATER CASES.                                       )
  _______________________________________________                )
                                                                 )
                                                                                    FILED
 LUKE WAID, Parent and Next Friend of S.R., a minor, et                       Dec 01, 2021
                                                                 )
 al.,                                                                     DEBORAH S. HUNT, Clerk
                                                                 )
        Plaintiffs,                                              )
                                                                 )
 ELNORA CARTHAN; RHONDA KELSO, individually                      )
 and as next friend of K.E.K., a minor child; DARRELL            )
 DAVIS; BARBARA DAVIS; MICHAEL SNYDER;                           )
 DAVID MUNOZ; TIANTHA WILLIAMS, individually                     )
 and as next friend of T.W., a minor child; FRANCES              )
 GILCREAST; ANGELO’S CONEY ISLAND PALACE,                               ON APPEAL FROM THE
                                                                 )
 INC.,                                                                  UNITED STATES DISTRICT
                                                                 )
                                                                        COURT FOR THE EASTERN
        Plaintiffs-Appellees,                                    )
                                                                        DISTRICT OF MICHIGAN
                                                                 )
 DORIS COLLINS; ROBIN PLEASANT; JASON                            )
                                                                                  OPINION
 PHINISSEE; LEE MCDONALD; CONLEY COLLISION,                      )
 INC.,                                                           )
                                                                 )
        Proposed Intervenors Plaintiffs-Appellants,              )
                                                                 )
        v.
                                                                 )
 RICHARD DALE SNYDER, former Governor; et al.,                   )
                                                                 )
        Defendants.                                              )
                                                                 )


Before: SUHRHEINRICH, STRANCH, and MURPHY, Circuit Judges.

       JANE B. STRANCH, Circuit Judge.             The Flint Water Crisis and its revelations

concerning the unsafe levels of lead in the Flint, Michigan water supply sparked both federal and

state litigation. See In re Flint Water Cases, 960 F.3d 303, 310 (6th Cir. 2020). After years of
No. 21-1164, Waid, et al. v. Richard Snyder, et al.


coordination among the federal and state court cases and negotiation among the parties, class

plaintiffs and co-liaison counsel for individual plaintiffs in these coordinated cases reached a

$641.25 million partial settlement agreement with certain defendants, which was presented to the

court in the Waid case in November 2020. Plaintiffs in a state court lawsuit separate from the

coordinated cases—Doris Collins, Robin Pleasant, Jason Phinisee, Lee McDonald, and Conley

Collision, Inc. (the “Collins Plaintiffs”)—moved to intervene in this federal lawsuit with the goal

of objecting to the proposed settlement and creating a new settlement subclass. The district court

denied the motion, and the Collins Plaintiffs appealed. Because the district court did not abuse its

discretion, we AFFIRM the district court’s denial of the motion to intervene.

                                     I.   BACKGROUND

       In 2016, the Collins Plaintiffs filed a class action asserting an unjust enrichment claim

against the City of Flint in the Genesee County Circuit Court of Michigan. The Collins Plaintiffs

sought reimbursement from the City for residential and commercial customers’ payments for

unpotable water during the Flint Water Crisis. As the Collins Plaintiffs case proceeded, the

coordinated cases against the City of Flint and other defendants also wound their way through state

and federal courts. See In re Flint Water Cases, No. 18-10726, 2020 WL 1503256, at *1 (E.D.

Mich. Mar. 27, 2020). The Collins Plaintiffs’ case was not part of the coordinated state and federal

Flint Water Crisis proceedings.

       In November 2020, class plaintiffs and co-liaison counsel for individual plaintiffs in the

coordinated litigation agreed to a partial settlement with the City of Flint, the state of Michigan,

and other defendants. The district court granted preliminary approval of the proposed Settlement

Agreement. To comply with Federal Rule of Civil Procedure 23(e), Articles XIX and XX of the

proposed Settlement Agreement provided for both an opt-out procedure for requests to be excluded

from the Settlement Class and a procedure for presenting objections to the Settlement Agreement.


                                                -2-
No. 21-1164, Waid, et al. v. Richard Snyder, et al.


       In December 2020, the Collins Plaintiffs filed a motion for permissive intervention in this

federal case. The Collins Plaintiffs argued that they have a substantial interest in the litigation

because the release in the Settlement Agreement would prohibit them from pursuing their unjust

enrichment claim. The motion to intervene also raised objections to the processes and the contents

of the proposed Settlement Agreement, including that: the “unjust enrichment customers” were

not adequately represented in the settlement negotiations; approving the Settlement Agreement’s

release of unjust enrichment claims would violate due process; and no part of the Settlement

Agreement provided a refund for the contaminated water paid for by its recipients.

       The district court denied the motion, reasoning that intervention was unnecessary because

the proposed Settlement Agreement includes a process “by which individuals can either choose to

participate in the settlement or continue to pursue their claims” and that the Collins Plaintiffs

already had the right to object to the Settlement Agreement under Rule 23(e)(5). This appeal

followed.

                                        II.   ANALYSIS

       The Collins Plaintiffs sought only permissive intervention and made no argument that they

are entitled to intervene as a matter of right. Rule 24(b) allows for permissive intervention if the

district court, acting in its discretion, concludes that a potential intervenor’s timely motion shows

that the individual “has a claim or defense that shares with the main action a common question of

law or fact” and whose intervention will not “unduly delay or prejudice the adjudication or the

original parties’ rights.” Fed. R. Civ. P. 24(b). “We review the denial of permissive intervention

for a ‘clear abuse of discretion,’ reversing only if ‘left with the definite and firm conviction’ that

the district court committed a clear error of judgment.” Serv. Emps. Int’l Union Loc. 1 v. Husted,

515 F. App’x 539, 541 (6th Cir. 2013) (per curiam) (quoting Coal. to Def. Affirmative Action v.

Granholm, 501 F.3d 775, 784 (6th Cir. 2007)).


                                                 -3-
No. 21-1164, Waid, et al. v. Richard Snyder, et al.


       The district court was reasonable in denying the Collins Plaintiffs’ motion to intervene. In

their appeal, the Collins Plaintiffs simply reiterate their merits arguments about the proposed

Settlement Agreement, and do not point to any abuse of discretion. They fail to address the district

court’s explanation of their rights to object to or opt-out of the settlement, either of which is

available to them in accordance with the terms of the proposed Settlement Agreement and Rule

23(e)(5). See Fed. R. Civ. P. 23(e)(5). The Collins Plaintiffs need not intervene to put their

objections before the district court.

                                        III.   CONCLUSION

       For the reasons discussed above, we AFFIRM the district court’s denial of the motion to

intervene.




                                                  -4-